NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

          AMY R. WEISSBROD GURVEY,
                Plaintiff-Appellant

                           v.

   JONATHAN LIPPMAN, PETER TOM, LUIS
    GONZALEZ, ROLANDO ACOSTA, NAOMI
 GOLDSTEIN, SHERRY COHEN, JORGE DOPICO,
  ALAN W. FRIEDBERG, RAYMOND VALLEJO,
 ORLANDO REYES, LAUREN HOLMES, HEARING
  PANEL IV, HINSHAW & CULBERTSON, LLP,
   RICHARD SUPPLE, HAL LIEBERMAN, NYS
    OFFICE OF COURT ADMINISTRATION,
  (LAWRENCE MARKS & JOHN MCCONNELL,
 CHIEF COUNSEL), STATE OF NEW YORK, CITY
               OF NEW YORK,
             Defendants-Appellees

  THOMAS CAHILL, DAVID SPOKONY, JAMES
SHED, O. LEE SQUITIERI, SQUITIERI & FEARON,
                LLP, DOES 1-10,
                   Defendants
             ______________________

                      2018-2076
                ______________________

   Appeal from the United States District Court for the
Southern District of New York in No. 1:18-cv-02206-AT,
Judge Analisa Torres.
2                             WEISSBROD GURVEY v. LIPPMAN




                  ______________________

                Decided: February 11, 2019
                 ______________________

      AMY R. WEISSBROD GURVEY, Upper Montclair, NJ, pro
se.

    DAVID LAWRENCE, III, Litigation Bureau, Office of the
Attorney General, New York, NY, for defendants-appellees
Jonathan Lippman, Peter Tom, Luis Gonzalez, Rolando
Acosta, Naomi Goldstein, Sherry Cohen, Jorge DoPico,
Alan W. Friedberg, Raymond Vallejo, Orlando Reyes, Lau-
ren Holmes, State of New York. Also represented by
BARBARA D. UNDERWOOD, STEVEN C. WU.

    SHAWN KERBY, Office of Court Administration, New
York, NY, for defendants-appellees Hearing Panel IV, NYS
Office of Court Administration. Also represented by JOHN
W. MCCONNELL.

   NICOLE FEDER, L'Abbate, Balkan, Colavita & Contini,
LLP, Garden City, NY, for defendants-appellees Hinshaw
& Culbertson, LLP, Richard Supple, Hal Lieberman.

   SUSAN PAULSON, Appeals Division, New York City Law
Department, New York, NY, for defendant-appellee City of
New York. Also represented by ZACHARY W. CARTER,
KATHY CHANG PARK.
               ______________________

      Before DYK, WALLACH, and CHEN, Circuit Judges.
PER CURIAM.
    Amy R. Weissbrod Gurvey appeals the district court’s
dismissal of her case. Because Gurvey fails to allege a non-
frivolous claim arising under the patent laws, we dismiss
the appeal for lack of jurisdiction.
WEISSBROD GURVEY v. LIPPMAN                                 3



                       BACKGROUND
    Gurvey’s case stems from her suspension to practice
law by the State of New York for a pattern of frivolous liti-
gation in 2012. In re Gurvey, 958 N.Y.S.2d 5 (N.Y. App. Div.
2012) (per curiam).
     Based on the disciplinary proceedings, Gurvey brought
an earlier suit in 2013 in the District Court for the South-
ern District of New York against a number of defendants,
many of whom are included in this case, alleging violations
of her constitutional rights. The district court sua sponte
dismissed her claims as frivolous and barred by sovereign
immunity, the Rooker-Feldman doctrine, and (quasi)-judi-
cial immunity. The Second Circuit affirmed. Weissbrod v.
Gonzalez, No. 1:13-CV-02565, 2013 WL 12084506
(S.D.N.Y. May 2, 2013), aff’d, 576 F. App’x 18 (2d Cir.
2014).
    Gurvey then filed substantially the same claims in
New York state court, including New York City (“NYC”)
and the State of New York (“NYS”) as defendants. That
court similarly dismissed the claims. Gurvey v. State of
New York, No. 100163/2015 (N.Y. Sup. Ct. Aug. 29, 2016).
    Undeterred, Gurvey brought her current suit, again in
the Southern District of New York, against NYC, NYS, and
various other parties. Her claims were substantially simi-
lar to her previously litigated claims. The district court is-
sued a show cause order directing Gurvey to show why her
current claims should not be dismissed as barred by res ju-
dicata, sovereign immunity, the Rooker-Feldman doctrine,
and (quasi)-judicial immunity. Order to Show Cause,
Weissbrod Gurvey v. Lippman, No. 1:18-CV-02206
(S.D.N.Y. Apr. 19, 2018), ECF No. 6. After further submis-
sions by the parties, the district court found that none of
Gurvey’s claims had any merit and dismissed the case. Or-
der of Dismissal, Weissbrod Gurvey, No. 1:18-CV-02206
(S.D.N.Y. June 5, 2018), ECF No. 29. Gurvey appealed to
this court.
4                              WEISSBROD GURVEY v. LIPPMAN




                        DISCUSSION
    We have jurisdiction over “a final decision of a district
court . . . in any civil action arising under . . . any Act of
Congress relating to patents.” 28 U.S.C. § 1295(a)(1). But
federal patent “jurisdiction cannot lie based on allegations
that are frivolous or insubstantial.” First Data Corp. v. In-
selberg, 870 F.3d 1367, 1373 (Fed. Cir. 2017) (emphasis
omitted) (quoting Jim Arnold Corp. v. Hydrotech Sys., Inc.,
109 F.3d 1567, 1571–72 (Fed. Cir. 1997)). “Immaterial, in-
ferential, and frivolous allegations of patent questions . . .
will not create jurisdiction in the [Federal Circuit].” H.R.
Rep. No. 97-312, at 41 (1981); S. Rep. No. 97-275, at 19
(1981).
    Gurvey’s claims are principally aimed at contesting her
state suspension from the practice of law, an issue over
which we do not have independent jurisdiction. But buried
among her myriad claims, and in a handwritten note at the
end of her complaint, Gurvey claimed that defendants NYC
and NYS committed a taking of her patents. In her com-
plaint, however, Gurvey only identified one patent and did
not explain what those actions were nor how they consti-
tuted infringement or a “taking.” Gurvey also did not rely
on 28 U.S.C. § 1338 (patent infringement) for jurisdiction
in the district court.
     In her response to the district court’s show cause order,
Gurvey alleged that NYS and NYC had infringed her pa-
tents, and thus “taken” them via a number of different en-
tities, including NYC transit authority. Insofar as Gurvey
alleged that the MetroCard technology infringed her pa-
tents, she is precluded from arguing that the MetroCard
technology is owned or controlled by NYC based on the
prior state court decision, which made a contrary factual
finding. Any claims against NYS are barred by sovereign
immunity. See State Contracting & Eng’g Corp. v. Florida,
258 F.3d 1329, 1335–37 (Fed. Cir. 2001). To the extent Gur-
vey alleges NYC infringed the patents based on other
WEISSBROD GURVEY v. LIPPMAN                                 5



activities, we agree with the district court that those alle-
gations are too nebulous to state a non-frivolous patent
claim. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544
(2007); Ashcroft v. Iqbal, 556 U.S. 662 (2009); Order of Dis-
missal, Weissbrod Gurvey, No. 1:18-CV-02206, at *2
(S.D.N.Y. June 5, 2018), ECF No. 29. We conclude that
Gurvey has not presented a non-frivolous patent claim par-
ticularly since Gurvey is trained as a lawyer. Gurvey has
no other theory that is sufficient to support jurisdiction for
this appeal.
                        CONCLUSION
    Because Gurvey has failed to allege a non-frivolous pa-
tent claim, we conclude that we lack jurisdiction over the
appeal.
                       DISMISSED